SCHEDULE14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: ¨ Preliminary information statement. ¨ Confidential, for use of the Commissioner only (as permitted by Rule 14c-5(d)(2)) ý Definitive information statement. WILSHIRE MUTUAL FUNDS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies:N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 ¨ Fee paid previously with preliminary materials:N/A ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party:N/A (4) Date Filed:N/A IMPORTANT NEWS ABOUT WILSHIRE MUTUAL FUNDS, INC. February Dear Shareholder: The Board of Directors of Wilshire Mutual Funds, Inc. (the “Company”) has approved subadvisory agreements between Wilshire Associates Incorporated (“Wilshire” or the “Adviser”) and each of Pyramis Global Advisors, LLC (“Pyramis”) and UBS Global Asset Management (Americas) Inc. (“UBS”), pursuant to which Pyramis and UBS will serve as new Subadvisers to the Wilshire Large Cap Core 130/30 Fund effective March 1, 2010, in addition to the current Subadvisers of AXA Rosenberg Investment Management, Thompson Siegel & Walmsely LLC and TWIN Capital Management, Inc.Wilshire, the Company’s investment adviser, continues to oversee the Subadvisers. The next few pages of this package feature more information about the new Subadvisers, including their investment processes and styles.Please take a few moments to read them and call us at 1-888-200-6796 if you have any questions. On behalf of the Board of Directors, I thank you for your continued investment in Wilshire Mutual Funds, Inc. Sincerely, /s/ Lawrence E. Davanzo Lawrence E. Davanzo President 2 WILSHIRE MUTUAL FUNDS, INC. INFORMATION STATEMENT TO SHAREHOLDERS OF THE WILSHIRE LARGE CAP CORE 130/30 FUND This document is an Information Statement and is being furnished to shareholders of the Wilshire Large Cap Core 130/30 Fund (the “Fund”), a series of Wilshire Mutual Funds, Inc. (the “Company”), in lieu of a proxy statement pursuant to the terms of an exemptive order issued by the Securities and Exchange Commission (the “SEC”).Wilshire Associates Incorporated (“Wilshire” or the “Adviser”) serves as the investment adviser for the Company.The exemptive order permits Wilshire to employ additional Subadvisers, terminate Subadvisers, and modify subadvisory agreements without prior approval of the Company’s shareholders. Under the SEC order, if Wilshire retains a new Subadviser or materially changes an existing subadvisory agreement between Wilshire and a Subadviser, shareholders of the affected funds of the Company are required to be provided an Information Statement explaining any changes and disclosing the aggregate fees paid to the Subadvisers as a result of those changes.A copy of each of the subadvisory agreements with Pyramis Global Advisors, LLC (“Pyramis”) and UBS Global Asset Management (Americas) Inc. (“UBS”) is attached to this Information Statement as AppendixA. This Information Statement is being mailed on or about March 1, 2010 to the shareholders of the Fund of record as of January 31, 2010 (the “Record Date”).The Fund will bear the expenses incurred in connection with preparing and mailing this Information Statement.As of the Record Date, 27,387,653 shares of the Fund were issued and outstanding.Information on shareholders who owned beneficially 5% or more of the shares of the Fund as of the Record Date is set forth in AppendixB.To the knowledge of the Company, the executive officers and Directors of the Company as a group owned less than 1% of the outstanding shares of the Fund and of the Company as of the Record Date. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 3 Appointment of New Subadvisers to the Wilshire Large Cap Core 130/30 Fund On December 4, 2009, the Board of Directors of the Company approved subadvisory agreements between Wilshire and each of Pyramis Global Advisors, LLC (“Pyramis”) and UBS Global Asset Management (Americas) Inc. (“UBS”), pursuant to which Pyramis and UBS will serve as new Subadvisers to the Wilshire Large Cap Core 130/30 Fund effective March 1, 2010, in addition to the current Subadvisers of AXA Rosenberg, Thompson Siegel & Walmsely and Twin Capital. No officers or Directors of the Company are officers, employees, directors, general partners or shareholders of Pyramis or UBS (each a “Subadviser,” and together the “Subadvisers”).In addition, since January1, 2009, the beginning of the Company’s last completed fiscal year, no Director of the Company, except Theodore J. Beck, has had, directly or indirectly, a material interest, material transaction or material proposed transaction to which Pyramis or UBS, any person controlling, controlled by or under common control with Pyramis or UBS or any person controlling, controlled by or under common control with such entities was or is to be a party.Mr. Beck abstained from voting on the subadvisory agreement with Pyramis because his son is employed by a control affiliate of Pyramis, and therefore, Mr. Beck, indirectly, has a material interest in the hiring of Pyramis as Subadviser to the Fund. At the meeting on December 4, 2009, in connection with the review of Wilshire’s proposed subadvisory agreements with Pyramis and UBS (each an “Agreement,” and together the “Agreements”), the Board evaluated information provided by Wilshire and the Subadvisers in accordance with Section15(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). The information in this summary outlines the Board’s considerations associated with its approval of each of the Agreements.In connection with its deliberations, the Board considered such information and factors as it believed to be relevant.As described below, the Board considered the nature, extent and quality of the services to be provided by the Subadvisers under the Agreements; comparative fees as provided by the Subadvisers; the anticipated profits to be realized by the Subadvisers; the extent to which the Subadvisers would realize economies of scale as the Fund grows; and whether any fall-out benefits will be realized by the Subadvisers. In considering these matters, the Board was advised with respect to relevant legal standards by independent counsel.In addition, as required by the 1940 Act, the approval was confirmed by the unanimous separate vote of those
